Citation Nr: 1422271	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level III hearing acuity in the right ear and no more than Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The RO's September 2006 letter, as well as the June 2008 and May 2012 letters provided after the initial adjudication of the claim on appeal in November 2007, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letters were provided to the Veteran, the claim was readjudicated in an August 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records.  The Veteran submitted private employee hearing test reports dated from in April 2007, April 2008, and March 2012 from multiple providers.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  With regard to the present claim for a compensable evaluation for bilateral hearing loss, the Board did not seek additional clarification of the private hearing tests dated in April 2007, April 2008, and March 2012.  The Board notes that private hearing test findings submitted by the Veteran did not show whether the examinations were conducted by a state-licensed audiologist and did not include controlled speech discrimination tests (Maryland CNC), as required in 38 C.F.R. § 4.85(a).  However, the Board will resolve doubt in the Veteran's favor and fully consider the private hearing test findings when analyzing the claim on appeal. 

Moreover, the Veteran has been afforded multiple VA examinations in October 2007, October 2008, and June 2012 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected bilateral hearing loss during the appeal period.  Id.  

The Veteran's claim was previously before the Board in May 2012 and remanded for additional evidentiary development, to include affording the Veteran a VA examination.  Based on a comprehensive review of the record, the Board finds substantial compliance with the May 2012 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, in March 2006, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was granted in a June 2006 rating decision.  The RO assigned a noncompensable rating for the Veteran's service-connected bilateral hearing loss, effective March 14, 2006.  Although the Veteran received notice of this decision in June 2006, he did not perfect an appeal and, thus, the June 2006 rating decision is final based on the evidence then of record.

In August 2007, the Veteran submitted a claim of entitlement to a compensable evaluation for bilateral hearing loss.  Pursuant to this claim, the Veteran was afforded and underwent a VA audiological examination in October 2007.  After his increased rating claim was denied in a November 2007 rating decision, the Veteran filed a timely notice of disagreement with the denial in May 2008.  In July 2008, the RO issued a statement of the case, and the Veteran perfected an appeal in August 2008.  Later that month, the RO issued a supplemental statement of the case.  During the pendency of this appeal, the Veteran was afforded another VA audiological examination in October 2008.  The denial of his claim was continued in a November 2008 supplemental statement of the case before being certified to the Board for appellate review.

In May 2012, the Board remanded this matter for additional development, to include affording the Veteran a VA examination in June 2012.  After issuing a supplemental statement of the case in August 2012, this matter was again returned to the Board for adjudication.

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss. 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

In April 2007, the Veteran underwent a private hearing test for his employer.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
35
70
75
LEFT
15
15
60
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 50 decibels in the right ear and 29 decibels in the left ear.  Applying the above results from the April 2007 private hearing test to the Rating Schedule, shows Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In September 2007 and June 2008 statements, the Veteran's spouse reported her observations of the increase in the Veteran's hearing loss.  She indicated that he often asks her to repeat herself, that she must speak loudly as well as have his attention when addressing him, that he often cannot hear the television, and that he avoids social settings due to his inability to hear different conversations.

In October 2007, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
35
65
70
LEFT
15
20
50
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 48 decibels in the right ear and 34 decibels in the left ear.  Speech recognition ability of 94 percent was noted, bilaterally, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed sensorineural hearing loss, normal to severe in the right ear and normal to moderate in the left ear.  

Applying the above results from the October 2007 VA examination report to the Rating Schedule, shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In April 2008, the Veteran underwent another private hearing test for his employer.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
35
70
70
LEFT
20
20
55
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 49 decibels in the right ear and 38 decibels in the left ear.  Applying the above results from the April 2008 private hearing test to the Rating Schedule, shows Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In October 2008, the Veteran underwent an additional VA audiology examination.  He reported that situations of greatest hearing difficulty included all noisy listening situations, conversations with his wife and family, and conversations with his co-workers.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
45
65
70
LEFT
15
20
55
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 51 decibels in the right ear and 36 decibels in the left ear.  Speech recognition ability of 94 percent was noted, bilaterally, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed normal to moderately severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.

Applying the above results from the October 2008 VA examination report to the Rating Schedule, shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In March 2012, the Veteran underwent an additional private hearing test for his employer.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
40
75
80
LEFT
20
30
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels in the right ear and 43 decibels in the left ear.  Applying the above results from the March 2012 private hearing test to the Rating Schedule, shows Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In June 2012, the Veteran underwent another VA audiology examination.  He reported that situations of greatest hearing difficulty included all noisy listening situations, conversations with his wife and family, and conversations with his co-workers.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
50
80
85
LEFT
25
40
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 60 decibels in the right ear and 46 decibels in the left ear.  Speech recognition ability was noted as 92 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed sensorineural hearing loss in each ear.  It was noted that the Veteran's hearing loss did impact ordinary conditions of daily life, including his ability to work, as he described having difficulty understanding speech. 

Applying the above results from the June 2012 VA examination report to the Rating Schedule, shows Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2013).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the October 2007, October 2008, and June 2012 VA audiology examinations as well as private hearing tests dated in April 2007, April 2008, and March 2012, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral sensorineural hearing loss disability varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level III hearing acuity in the right ear and no more than Level II hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements from the Veteran's spouse concerning his difficulty understanding other people and the television.  The June 2012 VA audiologist also determined that the Veteran's hearing loss did impact ordinary conditions of daily life, including his ability to work, noting his consideration of the Veteran's complaints of having difficulty understanding speech.  However, the Board finds that the criteria for a noncompensable evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


